376 F.2d 842
Elaine G. McINTOSH, Appellant,v.J. E. RAPER et al., Appellees.
No. 23860.
United States Court of Appeals Fifth Circuit.
May 2, 1967.

Richard T. Cowan, Savannah, Ga., Q. Robert Henry, Ronald F. Adams, Brunswick, Ga., for appellant.
Chris B. Conyers, Albert Fendig, Jr., Conyers, Fendig, Dickey & Harris, Brunswick, Ga., for appellees.
Before TUTTLE, Chief Judge, AINSWORTH, Circuit Judge, and FULTON, District Judge.
PER CURIAM:


1
The appellant here bases her appeal on the alleged error of the trial court in admitting in evidence the written statement of accident made by a state trooper in a damage suit for death resulting from an automobile collision. Appellant does not contend that any of the statements contained in the written statement were of themselves inadmissible. Many of them were actually testified to by the state trooper, appearing as a witness on the trial. In substance, appellant's only objection is that the admission of the statement itself and the availability of the statement to the jury during their consideration so emphasized this particular testimony as to require its exclusion and to require that we find reversible error upon the failure of the trial court so to rule.


2
In light of the appellant's concession that nothing contained in the report of accident itself was objectionable, if offered in evidence by oral testimony, we hold that if any error resulted from the admission of the statement itself in evidence, such error would not be prejudicial.


3
The judgment is affirmed.